             Case 2:18-cv-01579-RSL Document 49 Filed 08/23/21 Page 1 of 2




 1                                                                    The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
     JOSE MONTES OPICO,                                 )
10                                                      )
                            Plaintiff,                  )    NO. 2:18-cv-01579-RSL
11                                                      )
                    v.                                  )    STIPULATION AND
12                                                      )    ORDER OF DISMISSAL WITH
     CONVERGENT OUTSOURCING, INC.,                      )    PREJUDICE
13                                                      )
                            Defendant.                  )
14                                                      )
                                                        )
15                                                      )
                                                        )
16
                                             STIPULATION
17
            The parties, by and through undersigned counsel, hereby stipulate that this action and all
18
     claims herein shall be dismissed with prejudice and without an award of fees or costs to any party.
19

20
            DATED August 21, 2021.
21

22

23


                                                                                 Anderson | Santiago
     STIPULATION AND ORDER OF DISMISSAL WITH                               787 M AYNARD A VENUE S OUTH
     PREJUDICE (2:18-cv-01579-RSL) — 1                                         S EATTLE , WA 98104
                                                                                  (206) 395-2665
             Case 2:18-cv-01579-RSL Document 49 Filed 08/23/21 Page 2 of 2




 1    GOODMAN LAW FIRM, APC                           ANDERSON SANTIAGO, PLLC
      Attorney for Defendant                          Attorneys for Plaintiff
 2
      By /s/ Brett B. Goodman                         By /s/ Jason D. Anderson
 3    Brett B. Goodman, Pro Hac Vice                  Jason D. Anderson, WSBA #38014

 4

 5                                                ORDER

 6          This matter having come on for consideration on the foregoing Stipulation of the

 7   parties, the Court orders as follows:

 8          ORDERED, ADJUDGED and DECREED that all claims herein are dismissed with

 9   prejudice and without an award of fees or costs to any party.

10          IT IS SO ORDERED.

11          DATED this 23rd day of August, 2021.

12

13                                                         Robert S. Lasnik
                                                           United States District Court Judge
14
     Jointly presented by:
15
     ANDERSON SANTIAGO, PLLC
16   Attorneys for Plaintiff

17   By /s/ Jason D. Anderson
     Jason D. Anderson, WSBA #38014
18   787 Maynard Ave. S.
     Seattle, Washington 98104
19   Telephone: (206) 395-2665

20   GOODMAN LAW FIRM, APC
     Attorney for Defendant
21
     By /s/ Brett B. Goodman
22   Brett B. Goodman, Pro Hac Vice
     11440 W. Bernardo Ct., Suite 300
23   San Diego, CA 92127
     Telephone (858) 757-7260

                                                                                Anderson | Santiago
     STIPULATION AND ORDER OF DISMISSAL WITH                              787 M AYNARD A VENUE S OUTH
     PREJUDICE (2:18-cv-01579-RSL) — 2                                        S EATTLE , WA 98104
                                                                                 (206) 395-2665
